1    ROGERS JOSEPH O’DONNELL
     Robert S. Metzger (State Bar No. 81294)
2    Merri A. Baldwin (State Bar No. 141957)
     Josh M. Deitz (State Bar No. 267454)
3    Stephen L. Bacon (admitted pro hac vice)
     311 California Street
4    San Francisco, California 94104
     Telephone: 415.956.2828
5    Facsimile: 415.956.6457
     rmetzger@rjo.com
6    mbaldwin@rjo.com
     jdeitz@rjo.com
7    sbacon@rjo.com

8    Attorneys for Defendant
     AEROMETALS, INC.
9
10
                                  UNITED STATES DISTRICT COURT
11
                                 EASTERN DISTRICT OF CALIFORNIA
12
13   MD HELICOPTERS, INC.,                                 Case No. 2:16-cv-02249-TLN-AC

14                          Plaintiff,                     ORDER GRANTING REQUEST TO
                                                           FILE UNDER SEAL DOCUMENTS IN
15          vs.                                            SUPPORT OF DEFENDANT
                                                           AEROMETALS, INC.’S OPPOSITION
16   AEROMETALS, INC.,                                     TO MD HELICOPTERS, INC.’S
                                                           MOTION FOR LEAVE TO FILE
17                          Defendant.                     REVISED FIRST AMENDED
                                                           COMPLAINT
18
19                                                         Date:         February 7, 2019
                                                           Time:         2:00 p.m.
20                                                         Judge:        Hon. Troy L. Nunley
                                                           Place:        Courtroom 2, 15th floor
21
22
23          Defendant Aerometals, Inc.’s Request to File Under Seal Documents in Support of Its

24   Opposition to Plaintiff MD Helicopters, Inc.’s Motion for Leave to File Revised First

25   Amended Complaint pursuant to Local Rule 141 is GRANTED.

26          The Clerk of the Court shall file under seal Exhibits A through G and Exhibit L to the

27   Declaration of Robert S. Metzger filed in support of Defendant’s Opposition. These

28   documents shall remain sealed during the duration of this litigation pursuant to the terms of
                                                                                                         Page 1
      Case No.: 2:16-cv-02249-TLN-AC Order Granting Request to File Under Seal Documents in Support of
      Aerometals’ Opposition to MDHI’s Motion for Leave to File Revised First Amended Complaint
                                                                                                         453043.2
1    the Protective Order unless the confidentiality designations are withdrawn or ordered
2    removed.
3           IT IS SO ORDERED.
4
5    Dated: February 4, 2019
6
7
                                         Troy L. Nunley
8                                        United States District Judge
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                                                                         Page 2
      Case No.: 2:16-cv-02249-TLN-AC Order Granting Request to File Under Seal Documents in Support of
      Aerometals’ Opposition to MDHI’s Motion for Leave to File Revised First Amended Complaint
                                                                                                         453043.2
                                           PROOF OF SERVICE
1                                            [FRCivP 5(b)]
2           I, Tamora Horen, state: My business address is 311 California Street, 10th Floor, San
     Francisco, CA 94104. I am employed in the City and County of San Francisco where this
3    service occurs or mailing occurred.
4           I hereby certify that on January 24, 2019 I electronically filed the foregoing document
     with the United States District Court, Eastern District of California by using the CM/ECF
5    system.
6    [PROPOSED] ORDER GRANTING REQUEST TO FILE UNDER SEAL
     DOCUMENTS IN SUPPORT OF AEROMETALS, INC.’S OPPOSITION TO MD
7    HELICOPTERS, INC.’S MOTION FOR LEAVE TO AMEND
8            I certify that the following parties or their counsel of record are registered as ECF
     Filers and that they will be served by the CM/ECF system:
9
     NAMES AND ADDRESSES OF PARTIES SERVED:
10   William D. Janicki (SBN 215960) William R. Black (SBN 134048)
     William Christopher Dalton      MD Helicopters, Inc.
11   LeClairRyan LLP                 4555 East McDowell Road
     400 Capitol Mall, Ste. 1500     Mesa, AZ 85215
12   Sacramento, CA 95814            Telephone: 480-346-6410
     Telephone: 916-246-1140         Facsimile: 480-346-6410
13   Facsimile: 916-246-1155         william.black@mdhelicopters.com
     William.Janicki@leclairryan.com
14   Chris.Dalton@leclairryan.com
15   I declare under penalty of perjury under the laws of the State of California that the
     foregoing is true and correct and that this declaration was executed this date at San
16   Francisco, California.
17   Dated: January 24, 2019                             /s/ Tamora Horen
                                                         Tamora Horen
18
19
20
21
22
23
24
25
26
27
28
                                                                                                         Page 3
      Case No.: 2:16-cv-02249-TLN-AC Order Granting Request to File Under Seal Documents in Support of
      Aerometals’ Opposition to MDHI’s Motion for Leave to File Revised First Amended Complaint
                                                                                                         453043.2
